Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 27, 2018

                                      No. 04-18-00382-CV

                                          IN RE L.J.R.,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01389
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
         This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The reporter’s record, which was due to be filed on June 18, 2018, has not been
filed. It is therefore ORDERED that the reporter’s record must be filed in this appeal no later
than July 5, 2018. TEX. R. APP. P. 35.3(c). FURTHER REQUESTS FOR EXTENSIONS OF
TIME ARE DISFAVORED.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court